hoy so zy lo a dog internal_revenue_service department of the treasury washington dc gg contact person xxx telephone number xxxxx in reference to op e ep t xxxxxxxx date réo wd xxxxx xxxxx xxxxx legend corporation a corporation b plan x plan y spouse dear xxxxxxx xxxxx xxxxx xxxxx xxxxx xxxxx and december this letter is in response to a request dated date as supplemented by correspondence dated october and authorized representative for rulings regarding the federal_income_tax consequences of several transactions proposed with regard to certain pension benefits made on your behalf by your your request for rulings is based upon the following facts and representations on xxxxx in a tax-free merger under sec_368 before the merger you were the president of the internal_revenue_code corporation a merged into corporation b and chief_executive_officer ceo of corporation a also were a member of the board_of directors of corporation a chairman of corporation b and the ceo of certain corporation a businesses which as a result of the merger are administered as member of the board_of directors of corporation b since the merger you are simultaneously the vice- a division of corporation b you also are a you you intend to separate from the service of corporation b on or before date date thus you have attained age but will not have attained age by date your date of birth is xxxxxxxxxruling request ai os you intend to remain a member of the board_of directors of corporation b in calendar_year subsequent to your separation from the service of corporation b you will perform the duties of board member as an independent_contractor on date corporation b established plan y is plan y a profit- for the benefit of its employees sharing plan with a cash_or_deferred_arrangement described in sec_401 of the code coda qualified_plan under sec_401 of the code and its trust is tax-exempt under sec_501 of the code are a participant in plan y and intend to receive a distribution from plan y upon your retirement from corporation b contribution to your account for the plan_year and will make a profit-sharing contribution to your account for the plan_year however payment of such contribution will not be made until the calendar_year corporation b made a profit-sharing_plan y you is a while an employee of corporation a you participated in plan x for or more taxable years corporation a amended and restated plan x to merge its employee_stock_ownership_plan within the meaning of sec_4975 with the profit-sharing_plan and coda plan x was merged into plan y plan merger plan x was a qualified_plan under sec_401 of the code and its trust was tax-exempt under sec_501 of the code on january at the time of the on date at the time of the corporate merger corporation a and corporation b each had one class of stock in its authorized capital corporation a was exchanged for corporation b stock exchange ratio was xxx share of corporation b stock stock b is listed on the nasdaq system and is traded over-the- counter one hundred percent of the outstanding_stock of the for xxx share of corporation a stock stock a stock b on the date of the plan merger one hundred percent of your account balance in plan x was exchanged your account balance in plan x was in the form of stock a at dollar_figurexxx a share for xxx shares of stock b at the ratio in effect for the corporate merger the value of stock a as to cost_basis with such basis representing both employer and employee contributions and with such basis being calculated according to the moving average method set forth in sec_1 a - b ii of the income_tax regulations and the value of stock a as to fair_market_value on the date of the plan merger was calculated the fair_market_value of your xxxxxxxxxxruling request account balance in plan x on the date of the plan merger was determined to equal dollar_figurexxx plan y does not permit in-kind distributions pursuant of sec_5 and appendix a of plan y to subparagraph d plan y participants who are former plan x participants may withdraw stock b from the merger conversion such withdrawal of stock from the merger conversion as protected_benefit under sec_411 of the code plan y allows a you intend to have a trustee-to-trustee transfer from plan y to an individual_retirement_arrangement ira of portion of your balance in plan y a as to the portion of your account balance in plan y funds from the crut the contribution of it to a charitable_remainder on the death of the last to die of the initial trustee of the crut will be an that is not rolled over into an ira he proposes to contribute some part of unitrust crut as described herein stock to the crut will not exceed percent in value of all the outstanding_stock in corporation b and the crut will comply with sec_664 of the code will be paid to you and your spouse for your joint lives and then to the survivor you and your spouse the crut corpus will be paid to a charity individual who is unrelated to you or your spouse sec_170 of the code or a similar provision which allows a charitable deduction for a contribution of appreciated_property to a private_foundation based upon the full fair_market_value of the contributed_property is effect at the time of the creation of the crut the remainder beneficiary of the crut will be a foundation established in the names of both you and your spouse or a qualified charitable_organization designated at the time of death of the last to die of you and your spouse e is not in effect at the date of the creation of the crut the charitable_beneficiary will be a public charity defined in sec_501 of the code if section in if based on the above facts and representations you have requested the following rulings with respect to the qualified_plans any portion of stock b and cash distribution that are rolled over as described to an ira on your behalf will qualify as a tax-free_rollover under sec_402 1i and a of the code and no income_tax_withholding will be required for such trustee-to-trustee transfer xxxxxxxxruling request the distribution in of your entire plan y account balance will meet the requirement of a distribution within one year of the receipt of the balance_to_the_credit of your plan y account within the meaning of section e d i of the code despite the profit-sharing contribution payable to you in for the plan_year note sec_402 of the code as cited in ruling_request one is effective for tax years beginning after net_unrealized_appreciation nua within the meaning of sec_402 of the code is the difference between the cost_basis and the fair_market_value on the plan will distribution date of non-rolled over stock thus you not recognize ordinary_income under sec_402 of the code on that portion of non-rolled over stock representing nua ‘ for purposes of calculating nua on the plan y distribution stock b allocated to your account in plan at the time of the plan merger has a cost_basis that is equal to the total cost_basis of stock a allocated to your account in plan x immediately prior to the plan merger please note that we are unable to rule on ruling_request because the request involves a finding of fact section dollar_figure of revproc_99_4 1999_1_irb_115 provides that the service will not issue letter rulings that constitute finding of fact a any taxable gain on the subsequent sale of the non- rolled over stock will be treated as capital_gain income on the sale of a capital_asset held in excess of months to the extent of the original nua regardless of the time period between the sale date b post-distribution gain in excess of the nua amount will be taxed at the applicable capital_gain rate based on the holding_period of the stock from the distribution date to the sale date no portion of the plan y distribution will be subject_to the percent early distribution penalty under sec_72 of the code because it will meet the exception under sec_72 for distributions made to an individual after separation_from_service after attaining age xxxxxxxxxxruling request oe with respect to the crut you will not recognize any immediate taxable_income gain_or_loss from the act of contributing stock received from the qualified_plan to the crut you will receive an income and gift_tax_charitable_deduction for the contribution of the non-rollover shares to the crut equal to the fair_market_value of the stock at the time of transfer less the present_value of your and your spouse’s retained unitrust_interest the stock transferred to the crut will retain your cost_basis and holding_period for purposes of any subsequent sale by the crut the retained_interest paid to you and your spouse by the crut will be characterized under sec_664 of the code in the following order income other than gains from sale of capital assets includable in gross_income for the particular year and previously undistributed from prior years to the extent of any then short-term_capital_gain for the particular year and previously undistributed from prior years to the extent of any then mid-term capital_gain capital assets held between and months for the particular year and previously undistributed from prior years to the extent of any then long-term_capital_gain for the particular year and previously undistributed from prior years to the extent of any then other income for the particular year and previously undistributed from prior years to the extent of any then distribution of trust corpus the gain from any subsequent sale by the crut of the non-rollover stock will be exempt from immediate direct taxation to either the crut assuming the crut does not have unrelated_trade_or_business income in the year of the sale or to you or your spouse extent of the nua from the sale of the non-rollover shares will be characterized as capital_gain income from the sale of a capital_asset held in excess of of the distribution characterization rules described in the amount of any gain to the months for purposes xxxxxxxxxruling request ruling_request characterized according to the holding_period of the stock from the distribution date to the sale date gain in excess of the nua will be as to the rollover to an ira sec_402 of the code states that if-- a any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent so transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code defines the term qualified_trust as an employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 sec_402 of the code provides that an individual_retirement_account described in sec_408 is an eligible_retirement_plan sec_401 of the code provides that in general a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is part provides that if the distributee of any eligible_rollover_distribution elects to have such distribution paid directly to an eligible_retirement_plan and specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified a for purposes of sec_402 and sec_401 of the code sec_402 provides that the term eligible_rollover_distribution means any distribution with the exceptions of certain equal periodic_payments and distributions required under sec_401 of the code to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust ' ' j t o p d r p ‘ e n xxxxxxxxxruling request sec_1_401_a_31_-1 q a-5 of the regulations provides that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is not currently includible in the distributee’s gross_income under sec_402 of the code and is exempt from the 20-percent withholding imposed under sec_3405 of the code however when any portion of the eligible_rollover_distribution is subsequently distributed from the eligible_retirement_plan that portion will be includible in gross_income to the extent required under sec_402 of the code or accordingly with respect to ruling_request we conclude that any portion of stock b and cash distribution that is rolled over as described herein to an ira will qualify as a tax-free_rollover under sec_402 and sec_401 of the code and no income_tax_withholding will be required for such trustee-to-trustee transfer to the ira as to the distribution from plan y sec_402 of the code states that any amount actually distributed to any distributee by an employees’ trust described in sec_401 of the code which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed under sec_72 relating to annuities sec_402 of the code sets forth an exception of the code provide that there a tax on a lump sum distribution as defined in section to the general_rule of sec_402 of the code by imposing a separate tax on lump sum distributions sec_402 and b i sec_402 the amount of which is equal to tax which would be imposed by subsection c the recipient were an individual referred to in such subsection and the taxable_income were an amount equal to of the excess of the total_taxable_amount of the lump sum distribution for the taxable_year over the minimum distribution allowance times the of sec_1 if sec_402 of the code defines a lump sum distribution as the distribution or payment within taxable_year of the recipient of the balance_to_the_credit of an employee which becomes payable to the recipient-- i on account of the employee’s death ii after the employee attains age iii on account of the employee’s separation_from_service or xxxxxxxxruling request a ci rs iv after the employee has become disabled within the meaning of sec_72 of the code from a_trust which forms a part of a plan described in sec_401 and which is exempt from tax under sec_501 or from a plan described in sec_403 of the code sec_1 a - a ii of the regulations provides in part that a distribution on account of separation_from_service will not receive capital_gains treatment unless the distribution constitutes the total amount in the employee’s account at the time of the separation_from_service if the total amount in an employee’s account at the time of his death other separation_from_service or death after separation_from_service is paid or includible in the gross_income of the distributee within one taxable_year of the distributee such amount is entitled to capital_gains treatment notwithstanding that in a later taxable_year an additional_amount attributable to the last year_of_service is credited to the account of the employee and distributed sec_402 of the code provides that no amount distributed to an employee from or under a plan may be treated as a lump sum distribution under subparagraph a unless the employee has been a participant in the plan for or more taxable years before the taxable_year in which such amounts are distributed sec_402 of the code expands on section in the case of a lump sum distribution which da to provide that for purposes of sec_402 and sec_72 includes securities_of_the_employer_corporation there shall be excluded from gross_income the nua attributable to that part of the distribution which consists of securities_of_the_employer_corporation accordingly with respect to ruling_request assuming that you satisfy the code requirements for separation from the service of corporation b for purposes of a lump sum distribution we conclude that the distribution in of your entire account balance in plan y will meet the requirements of a distribution within one taxable_year of the recipient of the balance_to_the_credit of your account in plan y within the meaning of sec_402 and sec_402 of the code despite the profit-sharing contribution from plan y that is payable to you in for the plan_year xxxxxxxxxxxruling request with respect to nua sec_1_402_a_-1 of the regulations provides that the amount of nua in securities_of_the_employer_corporation which are distributed by the trust is the excess of the market_value of such securities at the time of distribution over the cost or other basis of such securities to the trust in part of securities which have appreciated in value and in part of securities which have depreciated in value the nua shall be considered to consist of the net increase in value of all of the securities included in the distribution thus if a distribution consists sec_402 of the code provides that for purposes of subparagraph b nua and the resulting adjustments to basis shall be determined in accordance with regulations prescribed by the treasury secretary accordingly with respect to ruling_request we conclude that nua within the meaning of sec_402 of the code is the difference between the cost_basis and the fair_market_value on the plan distribution date of non- rolled over stock thus you will not recognize ordinary_income under sec_402 of the code on that portion of non-rolled over stock representing nua please refer to page regarding ruling_request as to ruling_request sec_402 of the code provides that where a lump sum distribution includes securities_of_the_employer_corporation the nua attributable to such distributed securities shall be excluded from gross_income notice_98_24 1998_17_irb_5 provides that the amount the actual period that an employer_security of nua which is not included in the basis of the securities in the hands of the distributee at the time of distribution is considered a gain from the sale_or_exchange of a capital_asset held for more than months to the extent that such appreciation is realized in a subsequent taxable transaction was held by a qualified_plan need not be calculated in order to determine whether with respect to the nua the disposition qualifies for the rate for capital assets held for more than months further appreciation in the employer_securities after distribution from the plan the actual holding_period in the hands of the distributee determines the capital_gains_rate that applies however with respect to any accordingly with respect to ruling_request we conclude that any taxable gain on the subsequent sale of the non rolled over stock distributed as described from plan y xxxxxxxxruling request pam c o will be treated as capital_gain income on the sale of a capital_asset held in excess of months to the extent of the original nua regardless of the time period between the date of distribution from plan y and the date of sale provided that the current law is such sale gain in excess of the nua amount will be taxed at the applicable capital_gain rate based on the actual holding_period of the stock from the date of distribution from plan y and the date of sale provided that the current law is effect at the time of such sale we conclude further that any post-distribution in effect at the time of in sec_72 of the code provides that if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 of the code including a plan qualified under sec_401 of the code the taxpayer’s tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income sec_72 of the code sets forth several distribution situations that are excepted from the tax imposed by sec_72 sec_72 provides in subparagraph v that in general distributions which are made to an employee after separation_from_service after attainment of age are excepted from the tax imposed by sec_72 you represent that you meet the age requirement set we conclude that the requirements under section accordingly forth in sec_72 of the code with respect to ruling_request assuming you satisfy the requirements for separation from the service of corporation b t a v of the code have been met and that no portion of the plan y distribution as described will be subject_to the percent early distribution penalty under sec_72 of the code with respect to ruling_request a donor generally the case of 62_tc_684 will not recognize gain_or_loss as a result of a charitable gift provides an example of the fact that a donor does not normally recognize gain on the contribution of appreciated_property to charity see also rev_rul 1978_1_cb_83 accordingly assuming that the trust qualifies as a crut under sec_664 of the code we conclude with respect to ruling_request that you will not recognize gain_or_loss as a result of the transfer of stock to the crut xxxxxxxxxruling request pau e w with respect to the gift_tax issue of ruling_request sec_2501 of the code imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual code provides that the federal gift_tax shall apply whether a transfer is direct or indirect and whether the property is real or personal tangible or intangible in trust or otherwise whether the gift is sec_2511 of the sec_2522 of the code provides that in computing an individual’s taxable_gifts for the calendar_year a deduction shall be allowed for the amount of all gifts to or for_the_use_of certain governmental entities certain corporations organized and operated exclusively for religious charitable scientific literary or educational_purposes and certain other fraternal and veterans organizations sec_2522 of the code provides that where a transfer is made to both a charitable and a noncharitable person or entity no deduction shall be allowed for the interest passing to charity unless in the case of a remainder_interest such interest is a charitable_remainder_annuity_trust or a crut described in sec_664 of the code in a_trust which is sec_664 of the code as amended by the tax_reform_act_of_1986 defines a crut generally as a trust-- a from which a fixed percentage which is not less than percent or more than percent of the net fair_market_value of its assets valued annually is to be paid not less often than annually to one or more persons at least one of which is not an organization described in sec_170 of the code and individual who is living at the time of creation of the trust for a term of years not in excess of years or for the life or lives of such individual or individuals in the case of individuals only to an b from which no amount other than the payments described in subparagraph a and other than qualified gratuitous transfers described in subparagraph c may be paid to or for_the_use_of any person other than an organization described in sec_170 c following the termination of the payments described in subparagraph a the remainder_interest in the xxxxxxxxxxxruling request jece or for_the_use_of to the extent the remainder_interest is trust is to be transferred to an organization described in sec_170 of the code or is to be retained by the trust for such a use or qualified_employer_securities as defined in subsection g all or part of such securities are to be transferred to an esop as defined in sec_4975 of the code in a qualified_gratuitous_transfer as defined by subsection g in d with respect to each contribution of property to the trust the value determined under sec_7520 of the code of such remainder_interest in such property is at least percent of the net fair_market_value of such property as contributed to the trust of the date such property is under sec_7520 of the code for estate gift and income_tax purposes the value of any annuity any interest for life or a term of years or any remainder or reversionary_interest shall be determined under tables prescribed by the secretary and by using an interest rate rounded to the nearest 10ths of percent equal to percent of the federal midterm rate in effect under sec_1274 for the month in which the valuation_date fails accordingly with respect to the gift_tax issue of we conclude that if the crut satisfies the ruling_request requirements of sec_664 of the code and the applicable regulations then a gift_tax_charitable_deduction will be allowed for the present_value of the remainder_interest passing to charity determined in accordance with sec_25_2522_c_-3 of the regulations issued as to whether or not the proposed crut satisfies the requirements of sec_664 no ruling is with respect to the income_tax issue of ruling_request sec_170 of the code permits a deduction for any charitable_contribution payment which is made within the taxable_year sec_1_170a-1 of the regulations provides that if property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 of the code and sec_1_170a-4 of the regulations a charitable_contribution is made in sec_170 of the code provides that no deduction is allowed under sec_170 for the value of remainder_interest unless the trust is a charitable_remainder_annuity_trust or crut described in sec_664 of a xxxxxxxxxruling request oo co q ux g in the present case because we are assuming that the code the crut meets the requirements of sec_664 your contribution of a remainder_interest to the crut will qualify for a charitable_contribution_deduction under sec_170 under revrul_79_368 1979_2_cb_109 the deduction allowed for the value of the remainder_interest in property transferred to a crut is subject_to the percentage limitations set forth in sec_170 of the code where the grantor or a recipient of the crut amount has the power to designate a remainder beneficiary that must be a charitable_organization described in sec_170 but need not be an organization described in sec_170 in the present case because the remainder beneficiary may be a private_foundation other than a private_foundation described in sec_170 the deduction will also be subject_to the limitation in sec_170 sec_170 b ii of the code provides that in the case of a charitable_contribution to or for_the_use_of a private_foundation defined in sec_509 other than a private_foundation described in sec_170 e the amount of the charitable_contribution of property otherwise taken into account under sec_170 is reduced by the amount of gain that would have been long-term_capital_gain if the property had been sold at its fair_market_value determined at the time of the contribution sec_170 of the code provides an exception to this rule in the case of the contribution of qualified_appreciated_stock which is defined in subparagraph b stock-- as i for which as of the date of the contribution market quotations are readily available on an established_securities_market and ii which is capital_gain_property as defined in sec_170 we address the latter requirement first capital_gain_property is defined in sec_170 of the code as any capital_asset the sale of which at its fair_market_value at the time of the contribution would have resulted in gain that would have been long-term_capital_gain of the code defines a capital_asset as property held by the taxpayer excluding stock_in_trade property_held_primarily_for_sale to customers in the ordinary course of the trade_or_business and certain other items not relevant here you represent that the shares to be contributed to section xxxxxxxxruling request d a h c eo bgm sty vms the crut are not stock_in_trade or held primarily for sale and that they will have been held for more than one year at the time of the contribution the fair_market_value of the shares at the time of the contribution will exceed the basis constitute capital_gain_property within the meaning of sec_170 c iv of the code and meet the requirement of sec_170 further you represent that therefore the shares to meet the requirements of sec_170 of the code a stock must have market quotations readily available on an established_securities_market present case you represent that the stock is quoted on the nasdaq system and is publicly traded issue meets the requirements of sec_170 therefore we conclude that the stock is qualified_appreciated_stock for purposes of sec_170 thus the stock at in the in addition sec_170 of the code provides that the qualified_appreciated_stock exception shall not apply if the stock contributed including the aggregate amount of all prior contributions by the donor of stock in the same corporation exceeds percent in value of all of the outstanding_stock in the corporation represent that the stock to be contributed to the crut will not exceed the percent limitation that you have not made any prior contributions of any shares to the crut e c i of the code does not apply conclude that your deduction will not be subject_to the provisions of sec_170 because of the exception provided in sec_170 for contributions of qualified_appreciated_stock therefore the limitation of section you also represent thus we you accordingly with respect to the income_tax issue of we conclude that you will receive an ruling_request income_tax charitable deduction subject_to the limitations set forth in sec_170 and sec_170 for the contribution of stock to the crut equal to the fair_market_value of the stock at the time of the transfer less the value of your remainder unitrust_interest with respect to ruling_request sec_1223 of the code provides that in determining the period for which a taxpayer has held property however acquired there shall be included the period for which such property was held by any other person if under chapter of the income_tax code such property has loss from a sale_or_exchange the same basis in whole or in part in his or her hands as such other person for the purpose of determining gain or it would have in the hands of xxxxxxxxxxruling request re ao sec_1015 of the code provides that the basis in property acquired by a transfer in trust shall be the same as it would be in the hands of the grantor with adjustments for gain_or_loss recognized ruling in this case concerning the application of sec_1015 sec_1223 of the code will apply pursuant to the favorable accordingly with respect to ruling_request we conclude that under sec_1223 of the code the stock transferred to the crut will retain your holding_period for purposes of any subsequent sale by the crut as to ruling_request sec_664 of the code gives guidance on how payments from a crut are characterized in the hands of the recipient under sec_664 of the code amounts distributed by a crut are considered as having the following characteristics in the hands of the crut recipient as ordinary_income to the extent of the trust’s ordinary_income for the trust’s taxable_year and its undistributed ordinary_income for prior years as capital_gain to the extent of the trust’s taxable_year and its undistributed_capital_gain for prior years as other income to the extent of the trust’s other income for the trust’s taxable_year and its undistributed other income for prior years and as a distribution of trust corpus sec_1_664-1 of the regulations provides that in any taxable_year of the trust the trust has both if undistributed short-term_capital_gain and undistributed long-term_capital_gain the short-term_capital_gain is deemed distributed prior to any long-term_capital_gain the general principle of sec_664 of the code is that income subject_to the highest federal_income_tax rate is deemed distributed prior to income subject_to progressively lower or no federal_income_tax rate for example if than one group of long-term_capital_gain income from the group of long term capital_gain that is subject_to the highest federal_income_tax rate is deemed distributed before income from the group of long-term_capital_gain that is subject_to a lower federal_income_tax rate a crt has net_long-term_capital_gain in more thus xxxxxxxxruling request 9e8atrec accordingly with respect to ruling_request we conclude that the retained_interest paid to you and your spouse by the crut will be characterized under sec_664 in the following order income other than gains from sale of capital assets includable in gross_income for the particular year and previously undistributed from prior years to the extent of any then short-term_capital_gain for the particular year and previously undistributed from prior years to the extent of any then mid-term capital_gain capital assets held between and months for the particular year and previously undistributed from prior years to the extent of any then long-term_capital_gain for the particular year and previously undistributed from pricr years to the extent of any then other income for the particular year and previously undistributed from prior years to the extent of any then distribution of trust corpus as to ruling_request sec_664 of the code provides that a crut for any taxable_year is not subject_to any_tax imposed by subtitle a unless the trust for the year has unrelated_business_taxable_income within the meaning of sec_512 of the code determined as iii of subchapter_f applied to the trust if part accordingly with respect to ruling_request we conclude that assuming the crut qualifies under sec_664 of the code the gain from the crut’s sale of non-rollover stock will not be subject_to tax under sec_664 of the code if the crut does not have any unrelated_business_income in the year of the sale we have made the following assumptions for one or more of rulings plan x and plan y each have met the requirements of sec_401 and sec_501 of the code at all times relevant to the rulings requested and will remain so qualified at the time of the transactions described xxxxxxxxruling request fos ee j e the merger of plan x into plan y meets the transfer of assets liabilities requirements of sec_414 of the code you will have separated from service for purposes of sec_402 of the code prior to the proposed distribution the crut qualifies as a crut under sec_664 of the code no opinion is expressed as to whether the crut actually meets the requirements of such section a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office sincerely yours elgned joyce b floyd joyce e floyd chief employee_plans technical branch enclosures deleted copy of this letter notice of intention to disclose cc xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx xxxxx district_director xxxxxx key district_office chief employee_plans division
